Citation Nr: 0915635	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to recognition of the Veteran's daughter, born 
October [redacted], 1955, as a "helpless child," on the basis of 
permanent incapacity for self support prior to attaining the 
age of 18 years.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1941 to August 
1943. The appellant in this matter is the Veteran's surviving 
daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the benefit sought on appeal.

The appellant requested a hearing before the Board at the RO 
in her May 2006 substantive appeal. She was scheduled for 
such a hearing in June 2007, but she failed to report for 
that hearing and provided no explanation for her failure to 
report. Consequently, her hearing request is deemed 
withdrawn. See 38 C.F.R. § 20.702(d) (2008).

This matter was remanded by the Board in June 2008 for 
further procedural and evidentiary development.


FINDINGS OF FACT

1. The Veteran's daughter was born in October 1955, and 
attained the age of 18 in October 1973.

2. The Veteran's daughter has not been shown to have been 
permanently incapable of self-support by reason of a mental 
or physical condition prior to attaining the age of eighteen.




CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a helpless 
child of the Veteran have not been met. 38 U.S.C.A. § 
101(4)(A) (West 2002 & Supp. 2007); 38 C.F.R. § 3.356 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify the appellant and her representative, 
if any, of the information and evidence needed to 
substantiate a claim. This notification obligation was 
accomplished by way of letters from the RO to the appellant 
dated in June 2006, September 2006, October 2006, and July 
2008. These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the appellant about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence VA would seek to provide; and (3) 
informing the appellant about the information and evidence 
she was expected to provide.

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice how disability ratings and effective 
dates for the award of benefits will be assigned if granted. 
Although the RO did not advise the appellant of such 
information, this decision confirms the RO's denial of 
benefits and the appellant is therefore not prejudiced in 
regards to lack of Dingess notice. Proceeding with this 
matter in its procedural posture would not therefore 
prejudice the appellant.
Second, VA has a duty to assist an appellant in obtaining 
evidence necessary to substantiate a claim. Private medical 
records, Social Security records, and lay statements from the 
appellant are associated with the claims file. 

Examination of the Veteran's daughter at this time is not 
required, as this claim hinges upon her condition at the time 
of her 18th birthday. See Dobson v. Brown, 4 Vet. App. 443, 
445 (1993). The Veteran's daughter is now 53 years old.

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide her claim. As such, all relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The Veteran's daughter contends that she is entitled to 
recognition as a permanently incapacitated helpless child and 
to the benefits from such recognition. The Veteran's daughter 
has a diagnosis of schizophrenia, and she contends that this 
illness leaves her permanently incapacitated.

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined. For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution. 
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2008).

The evidence shows that the Veteran's daughter was born in 
October 1955. It follows that she became 18 in October 1973. 

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration. Principal factors for 
consideration are:

(1)	The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is 
not incapable of self-support. Incapacity for self-
support will not be considered to exist when the 
child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.

(2)	A child shown by proper evidence to have been 
permanently incapable of self-support prior to the 
date of attaining the age of 18 years, may be so 
held at a later date even though there may have been 
a short intervening period or periods when his or 
her condition was such that he or she was employed, 
provided the cause of incapacity is the same as that 
upon which the original determination was made and 
there were no intervening diseases or injuries that 
could be considered as major factors. Employment 
which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by 
reason of disability, should not be considered as 
rebutting permanent incapability of self-support 
otherwise established.

(3)	It should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may 
or may not be a normal situation, depending on the 
educational progress of the child, the economic 
situation of the family, indulgent attitude of 
parents, and the like. In those cases where the 
extent and nature of disability raises some doubt as 
to whether they would render the average person 
incapable of self-support, factors other than 
employment are for consideration. In such cases 
there should be considered whether the daily 
activities of the child in the home and community 
are equivalent to the activities of employment of 
any nature within the physical or mental capacity of 
the child which would provide sufficient income for 
reasonable support. Lack of employment of the child 
either prior to the delimiting age or thereafter 
should not be considered as a major factor in the 
determination to be made, unless it is shown that it 
was due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or 
friends.

(4)	The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involved no actual or substantial rendition of 
services. 38 C.F.R. § 3.356 (2008).

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday." Dobson v. Brown, 4 Vet. App. 443, 
445 (1993). In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her eighteenth birthday is not for 
consideration. However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support. 
Id. If the claimant is shown to be capable of self-support at 
eighteen, VA is required to proceed no further. Id.

A historical view of the Veteran's claims folder reveals that 
the Veteran filed a VA Improved Pension Eligibility 
Verification Report with no Dependents in May 1991. The 
Veteran was asked: "Do you have any unmarried, dependent 
children? (VA may recognize a Veteran's natural or legally 
adopted children (or stepchildren) who are not married and 
who are either under age 18 OR between ages 18 and 23 and in 
school OR who are over age 18 and who became physically or 
mentally helpless before age 18. If you have unmarried 
children in any of these categories, check "yes")." The 
Veteran responded by checking the "No" box to this 
question.

A February 2003 report from the Buffalo Psychiatric Center 
indicated the appellant's psychiatric history dated to 
approximately 1978 with an admission to Erie County Medical 
Center (ECMC).

In June 2006, Dr. DAG stated that the appellant was diagnosed 
with paranoid schizophrenia and also had chronic low back 
pain and arthralgias of the feet which were crushed when the 
appellant jumped out of second floor window for fear of 
carbon monoxide poisoning. Dr. DAG stated the appellant 
remained permanently disabled.

In August 2006, the Social Security Administration found the 
appellant did not qualify for disabled child Social Security 
benefits. However, VA is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including the Social Security Administration. See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).

The Board is unable to find that the Veteran's daughter meets 
the criteria for recognition as a helpless child. There is no 
evidence to show that she was permanently incapable of self-
support at the time she turned 18, in October 1973.

The RO has requested additional information and evidence from 
the appellant on multiple occasions, with no response. (See 
July 2005, June 2006, September 2006, October 2006, and July 
2008 letters from the RO to appellant). In this regard, it is 
noted that the duty to assist is not a one-way street. If an 
appellant wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The evidence associated with the file indicates the appellant 
was found to be schizophrenic in approximately 1978. The 
Veteran's daughter was 23 years old at the time. Therefore, 
as the disability that has led to the appellant's 
incapacitation did not manifest until five years after her 
eighteenth birthday, the requirements for recognition as a 
helpless child have not been met. The Board must find that 
the Veteran's daughter does not meet the criteria for 
recognition as a helpless child. 38 C.F.R. §§ 3.57(a)(1).


ORDER


Entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support before attaining the 
age of 18 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


